Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT

                                      No. 04-13-00038-CV

                    IN THE ESTATE OF Ramiro AGUILAR Jr., Deceased

                       From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2800
                           Honorable Tom Rickhoff, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion requesting that we take
judicial notice of the certified records from the 327th Judicial District Court of El Paso that were
attached to the motion is GRANTED, the trial court’s October 12, 2012 transfer order and January
28, 2013 sanctions order are AFFIRMED. The trial court’s January 11, 2013 sanctions order is
REVERSED and REMANDED for further proceedings consistent with this court’s opinion.

       It is ORDERED that appellee Margaret Morales recover her costs of this appeal from
appellant Anthony C. Aguilar.

       SIGNED February 19, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice